DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-6, directed towards a method of co-fermenting in the reply filed on May 6, 2022 is acknowledged. 
Claims 7-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Status of the Claims
	Claims 1-10 are pending in the instant application. Claims 7-10 are withdrawn as being directed towards a non-elected invention. Claims 1-6 are being examined in the instant application. 
Priority
	This application claims priority to US provisional application 62/912,930 filed on October 9, 2019. 
Claim Objections
Claim 1 is objected to because of a grammatical error for misuse of an article. Step e) of claim 1 recites “incubating an inoculated slurry formed in step d)”, which is an improper use of the article “an”. Applicant is advised to amend the limitation to read “incubating the inoculated slurry formed in step d)”. 
Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the limitation “co-minuting said co-fermentation product” in step g. The specification does not define the term “co-minuting”, although the specification suggests that co-minuting may be equivalent to powdering (abstract; specification, paragraphs 007 and 011). The term co-minuting is not a term commonly known in the art. Therefore, this claim is indefinite for lack of clarity as to the definition of co-minuting. It is suggested that applicant delete the word “co-minuting” from step g) and insert the word “powdering” to obviate this 112(b) rejection. 
Claim 3 recites the limitation “wherein said cannabis is hemp as defined by the 2018 Farm Bill.” The scope of the claim is unclear because the specification is silent as to what cannabis species are defined as hemp by the 2018 Farm Bill. A copy of the 2018 Farm Bill has not been provided in the specification or by the applicant, making it difficult to determine the metes and bounds of the claimed invention. Therefore, this claim is indefinite. It is suggested that applicant remove the phrase “as defined by the 2018 Farm Bill” from claim 3 to obviate this 112(b) rejection. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Chinese patent document CN102599004A to Hong et al., published on July 25, 2012, in view of foreign patent document EP 1407679 A1 to Sakai et al. published on April 14, 2004. 
Regarding claim 1 steps (c)-(f), Hong teaches the preparation of a fermentation medium containing 30-50% hemp seed meal, wherein the ratio of material to water is 1.2:1 (description p.2, paragraph 0009). Hong further teaches sterilizing the slurry at 121°C (equivalent to 250°F) for 60 minutes (relevant to claim 1, step c) (description p.2, paragraph 0009). Hong teaches adding the Cordyceps sinensis mycelium strain to the sterilized fermentation medium and culturing at 10°C - 30°C for 30 days (equivalent to 50°F-86°F) (relevant to claim 1, steps d and e) (description p.2, paragraph 0010). Hong further teaches drying the fermented product at 50°C (equivalent to 122°F) to constant weight (relevant to claim 1, step f) (description p.2, paragraph 0011). Hong teaches crushing the dried fermented substance into a powder (relevant to claim 1, step g) (description p.2, paragraph 0011). 
Hong does not teach dividing leaves of the cannabis into particles and mixing 1 part of shredded cannabis with 2 parts water to form a slurry, steps (a) and (b). 
However, Sakai teaches a method of producing a liquid plant extract containing plant powder (abstract). Sakai teaches that plants containing active ingredients include Cannabis sativa (description p.4, paragraph 0017). Sakai teaches preparing an extraction from plants containing an active ingredient by collecting and fermenting leaves (description p.3, paragraph 0002). Sakai further teaches crushing and shearing a plant to produce particles 0.1um to 1mm in size (description p. 9, paragraph 0045). Sakai teaches mixing the plant particles with a solvent such as water in a ratio of 1 to 100 parts water to 1 part by weight of plant (description p. 8, paragraph 0034). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted shredded Cannabis leaf particles as taught by Sakai for the hemp seed meal taught by Hong, because it would have amounted to a simple substitution of one known hemp material for another. The teachings of Hong and Sakai suggest that starting with hemp seed meal and shredded cannabis leaves represent functionally equivalent starting materials to obtain the predictable result of a cannabis-water mixture. Therefore, one would have had a reasonable expectation of success in using powdered leaves as taught by Sakai in the method of fermentation as taught by Hong to obtain the method of co-fermenting cannabis with mycelial culture of one species of mushroom of the claimed invention.  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have increased the sterilization time as taught by Hong to identify optimum conditions and obtain a sterilized product with reasonable expectation of success, by allowing more time for sterilization. The results would have been predictable to one of ordinary skill in the art as the process of sterilization was known at the time of invention. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have optimized the incubation time as taught by Hong to identify optimum conditions and obtain the degree of incubation desired with reasonable expectation of success, by adjusting the incubation time based on the species of cannabis and mushroom selected. The results would have been predictable to one of ordinary skill in the art because the function of time and effects on growth was known at the time of invention. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have optimized the drying time as taught by Hong to obtain the degree of dryness desired with a reasonable expectation of success by allowing the product to dry further by extending the drying time. The results would have been predictable to one of ordinary skill in the art as the function of time and effects on dryness were known at the time of invention. 
 Regarding claim 2, Sakai teaches the cannabis species Cannabis sativa (description p.4, paragraph 0017).  
Regarding claim 3, although this claim has been rejected under 112(b) for indefiniteness relating to the definition of hemp, for the purposes of compact prosecution, hemp is interpreted as comprising the species Cannabis indica, Cannabis sativa, and Cannabis ruderalis species. Sakai teaches the species Cannabis sativa (description p. 4, paragraph 0017).  
Regarding claim 4, Hong teaches the mushroom species Cordyceps sinensis (description p.2, paragraph 0010).  
Regarding claim 5, the embodiment where the co-fermentation product is crushed to a powder is taught by Sakai (description p. 9, paragraph 0045). 
Regarding claim 6, the embodiment where the incubating temperature is 68°F is encompassed within the range of 50°F-86°F taught by Hong (description p.2, paragraph 0010). 
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have optimized the temperature range taught by Hong to arrive at an incubation temperature 68°F because it falls within the range of temperatures taught by Hong. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claims 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/805,512 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of ‘512 is directed to an oral tablet or capsule dosage form consisting essentially of hemp pomace co-fermented with a fungus, which is obvious over the product obtained in practicing the claimed method of co-fermenting one or more species of cannabis with mycelial culture of one species of mushroom in the current application (i.e. product by process). The examined claims result in a product that encompasses the product claim of ‘512, and therefore would be obvious over the reference claim.   
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 

Claims 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of copending Application No. 17/064,826 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of '826 are directed to a method of co-fermenting one or more species of cannabis with mycelial culture of one species of mushroom, which anticipate the claimed method of co-fermenting one or more species of cannabis with mycelial culture of one species of mushroom.  The two sets of claims are nearly identical except that claim 1 of '826 in step b) recites "with at least one up to two parts by weight of water to form a slurry", whereas the instant claim 1 recites "with two parts by weight of water to form a slurry" in step b). Therefore, the instantly examined claims are obvious over the reference claims .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 

Conclusion
	No claims are allowed. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPA MISHRA whose telephone number is (571) 272-6464. The examiner can normally be reached Monday - Friday 7:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise W. Humphrey can be reached on (571) 272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657                                                                                                                                                                                                        
/DEEPA MISHRA/Examiner, Art Unit 1657